Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 8, 2016

                                      No. 04-16-00517-CV

                          IN THE INTEREST OF A.S.S., A CHILD,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-02496
                          Honorable Richard Price, Judge Presiding



                                         ORDER

         By order dated August 23, 2016, appellant was ordered to file a response presenting a
reasonable explanation for failing to file the notice of appeal in a timely manner. On September
6, 2016, appellant filed a response stating appellant’s attorney miscalculated the deadline for
filing the notice of appeal. The court deems this to be a reasonable explanation, and the appeal is
retained on the docket of the court. Appellant’s brief must be filed no later than September 26,
2016.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court